Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-22-00117-CV

                                  IN THE INTEREST OF A.G., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-01479
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 20, 2022

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant V.R. appeals the trial court’s order terminating her parental rights to her child

A.G. 1      The challenged order includes findings, by clear and convincing evidence, stating

termination of V.R.’s parental rights is in A.G.’s best interest and supported by three independent

grounds listed in section 161.001(b)(1) of the Texas Family Code. 2 The trial court’s order also

designates the Texas Department of Family and Protective Services as the child’s permanent

managing conservator. V.R. timely appealed the order.




1
  To protect the identity of the minor child, we refer to the parent and child by their initials. See TEX. FAM. CODE
§ 109.002(d); TEX. R. APP. P. 9.8.
2
  TEX. FAM. CODE § 161.001(b)(1)(N) (constructively abandoned child); (O) (failed to comply with court ordered
services); (P) (continued to abuse a controlled-substance after completion of drug treatment program).
                                                                                       04-22-00117-CV


       V.R.’s court-appointed appellate attorney filed an Anders brief containing a professional

evaluation of the record and concluding there are no arguable issues to be raised on appeal. See

Anders v. California, 386 U.S. 738, 742–44 (1967); In re P.M., 520 S.W.3d 24, 27 n.10 (Tex.

2016) (per curiam) (stating that Anders procedures protect indigent parents’ statutory right to

counsel on appeal in parental rights termination cases and apply in those cases). Counsel also filed

a motion to withdraw explaining he sent a letter to V.R. enclosing copies of the brief and motion

to withdraw. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); In re A.L.H., No.

04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018, no pet.)

(mem. op.). The letter informed V.R. of her right to review the record and to file a pro se brief.

The letter also advised V.R. if she wanted to review the record, she must file a motion in this court.

Counsel further provided V.R. with a form to request access to the record. We issued an order

setting a deadline for V.R. to file a pro se brief. V.R. did not request access to the record and did

not file a pro se brief. After thoroughly reviewing the record and counsel’s Anders brief, we

conclude the brief satisfies the requirements of Anders v. California and there are no arguable

grounds for appeal. See Anders, 386 U.S. at 742-44 (1967); P.M., 520 S.W.3d at 27. Therefore,

we affirm the trial court’s termination order.

       In support of his motion to withdraw, counsel asserts the appeal is frivolous and he has

complied with the requirements for an Anders brief. After reviewing the motion, we conclude the

stated bases do not rise to good cause for withdrawal. Counsel’s duty to his client extends through

the exhaustion or waiver of all appeals, including the filing of a petition for review in the Texas

Supreme Court. See TEX. FAM. CODE § 107.016(2); P.M., 520 S.W.3d at 26-28. We therefore

deny the motion to withdraw. See TEX. FAM. CODE § 107.016(2); P.M., 520 S.W.3d at 26-28.

                                                   Luz Elena D. Chapa, Justice




                                                 -2-